281 U.S. 702
50 S. Ct. 407
74 L. Ed. 1127
Florence B. LAWS, appellant,v.Eleanor Bradford DAVIS, Blanche L. Bradford, Hannah  B. Neff, et al.
No. 744.
Supreme Court of the United States
May 19, 1930

Mr. Walter A. DeCamp, of Cincinnati, Ohio, for appellant.
PER CURIAM.


1
The appeal is dismissed for the reason that the judgment of the State court sought here to be reviewed is based on a non-Federal ground adequate to support it. Bilby v. Stewart, 246 U.S. 255, 257, 38 S. Ct. 264, 62 L. Ed. 701; Dibble v. Bellingham Bay Land Company, 163 U.S. 63, 16 S. Ct. 939, 41 L. Ed. 72.